Citation Nr: 1616847	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy (claimed as a bilateral foot condition).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Cynthia H. Holman, Attorney at Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990 and from October 1990 to November 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2012 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a TDIU was raised by the Board in a September 2013 decision, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The peripheral neuropathy claim has been added to the appeal since the case was last before the Board.  This claim was previously denied in an October 2010 rating decision, and was deemed by the agency of original jurisdiction (AOJ) to have become final.  Thus, when the Veteran filed a new claim for peripheral neuropathy in July 2011, it was treated as a claim to reopen.  Upon a review of the record, however, the Board finds that the Veteran submitted a medical opinion in April 2011, within the one-year appeal period of the October 2010 denial, and that medical opinion constituted new and material evidence pursuant to 38 C.F.R. § 3.156(b) (2015).  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  Thus, the original claim for peripheral neuropathy did not become final; it remains pending.  Accordingly, the Board has recharacterized the issue on the title page to better reflect the original nature of the claim on appeal.  

In the September 2013 decision, the Board also granted entitlement to an initial 50 percent rating for service-connected headaches.  This order was enacted by a rating decision the following month.  In May 2014, the Veteran expressed disagreement with the rating alleging, inter alia, that a higher rating is warranted based on the disability causing marked interference with employment.  The Board notes that the May 2014 statement cannot be construed as a notice of disagreement with the October 2013 rating decision.  Significantly, the RO would not have the authority to assign a rating contrary to the Board's order.  See Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (recognizing VA's administrative (RO)-judicial (BVA, appellate) review scheme, and declining to interpret a regulation in such a way that would, counter to that scheme, "oddly, permit an inferior [adjudicatory tribunal] to collaterally review that actions of a superior" appellate tribunal).  Nonetheless, the Board recognizes the May 2014 statement as an informal claim for increase and it is referred to the AOJ for initial consideration.  See 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the issues on appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

With regard to the claim for bilateral lower extremity peripheral neuropathy, the Board recognizes that in December 2015 the Veteran submitted a private medical opinion/questionnaire that diagnosed his claimed bilateral foot condition as neuropathic ulcer and Charcot joint and opined that it was more likely than not caused by, related to, or permanently exacerbated beyond its usual course by in-service exposure to diesel fuel and to solvents.  The questionnaire indicated that this finding was based on a review of records contained in the claims file, empirical evidence from treatment of the Veteran for two years, and from his own medical research and experience with medicine.  Given the general nature of this explanation, the Board finds that an additional medical examination is necessary to clarify the nature and etiology of the Veteran's bilateral foot condition.  Accordingly, the claim is remanded so that such an examination may be scheduled.

With regards to the claim for entitlement to a TDIU, the Veteran has stated that his service-connected disability prevented him from continuing employment as a mechanic and therefore he underwent vocational rehabilitation to learn a new profession.  See June 2009 Statement in Support of Claim.  It is unclear whether the vocational rehabilitation program was done through VA or through another organization.  Regardless, the contents of those records may impact the determination of the Veteran's claim and, therefore, they must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and request that he identify the organization through which vocational rehabilitation was completed.

If vocational rehabilitation was completed through VA, then contact the appropriate repository and obtain and associate with the claims file the vocational rehabilitation folder.

If vocational rehabilitation was completed through an organization other than VA, then contact the Veteran and request authorization and consent to release vocational rehabilitation information to VA from the organization.

All efforts made to locate and obtain the vocational rehabilitation folder must be documented.

3.  Schedule the Veteran for a VA examination by a physician to determine the nature and etiology of his bilateral foot condition.  The entire claims file must be reviewed in conjunction with the examination.

The physician is asked to provide a diagnosis of the Veteran's bilateral foot condition.  The physician should be aware that prior diagnoses include peripheral neuropathy and neuropathic ulcer and Charcot joint.  If the physician's diagnosis differs, an explanation should be provided.

For the diagnosed disability, the physician is asked whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in or is otherwise related to the Veteran's active military service.

In answering this question, the physician is asked to provide a complete rationale.  The rationale must consider and discuss the pertinent evidence of record.  This should include the Veteran's lay statements, as well as medical evidence such as prior VA examination reports, an April 2011 opinion from Dr. E.M., and a December 2015 opinion from Dr. M.L.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

